NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

                                                       :
  KENDALL MORRISON,                                    :      Civil Action No. 19-18743 (SRC)
                                                       :
                                          Plaintiff,   :            OPINION & ORDER
                                                       :
                            v.                         :
                                                       :
  SPIRIT AIRLINES, INC., JOHN DOES 1-                  :
  10, and ABC COMPANIES 1-10,                          :
                                                       :
                                      Defendants.      :
                                                       :
                                                       :
                                                       :

        This matter comes before the Court upon a motion to remand filed by Plaintiff Kendall

Morrison (“Plaintiff” or “Morrison”). Defendant Spirit Airlines, Inc. (“Defendant” or “Spirit

Airlines”) opposes the motion. The Court has reviewed the parties’ submissions and proceeds to

rule without oral argument, pursuant to Federal Rule of Civil Procedure 78.

        Briefly, this personal injury action arises out of a July 30, 2018 incident that occurred

while Plaintiff was aboard a Spirit Airlines aircraft at Newark Liberty International Airport. The

Complaint alleges that Spirit Airlines allowed a hazardous condition to exist which caused

Plaintiff to slip and fall. As a result of the fall, Plaintiff “sustained serious and permanent

injuries.” (Compl. ¶ 11.)

        Morrison, a New Jersey resident, filed suit in the Superior Court of New Jersey, Essex

County, on or about July 29, 2019. Plaintiff named the following individuals and corporations as

defendants: Spirit Airlines, Inc., Port Authority of New York and New Jersey, John Does 1-10,
and ABC Companies 1-10. On or about September 25, 2019, Plaintiff filed a notice of voluntary

dismissal as to all claims against Defendant Port Authority of New York and New Jersey.

       Spirit Airlines removed the action to this Court on October 4, 2019, asserting diversity

jurisdiction, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Plaintiff moves for remand of the

action and maintains that 1) Spirit Airlines is a citizen of New Jersey, and 2) the amount in

controversy does not exceed $75,000. Spirit Airlines argues that it is not a citizen of New Jersey

and that the amount in controversy greatly exceeds $75,000. Defendant states that Spirit Airlines

is a corporation that is incorporated in Delaware with its principal place of business in Miramar,

Florida.

       It is well-established that for a federal court to have subject matter jurisdiction under

Section 1332(a)(1), there must be complete diversity, meaning all plaintiffs must be citizens of a

different state or states than all defendants, and the amount in controversy must exceed $75,000,

exclusive of interest and costs. 28 U.S.C. § 1332(a)(1); Strawbridge v. Curtiss, 3 Cranch 267, 2

L.Ed. 435 (1806) (holding that, for jurisdiction to attach under section 1332(a)(1), there must be

complete diversity between all plaintiffs and defendants); see also Owen Equipment & Erection

Co. v. Kroger, 437 U.S. 365, 373 (1978) (reaffirming long-standing and undisturbed

interpretation of 28 U.S.C. § 1332(a)(1) as standing for the rule that “diversity jurisdiction does

not exist unless each defendant is a citizen of a different State from each plaintiff.”).

       For purposes of diversity jurisdiction, “[a] natural person is deemed to be a citizen of the

state where he is domiciled.” Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182 (3d Cir. 2008)

(citations omitted). A corporation is deemed to be a citizen of the state in which it is incorporated

and of the state “where it has its principal place of business[.]” 28 U.S.C. § 1332(c)(1). Thus, in

order to establish jurisdiction under Section 1332(c), a corporate plaintiff must plead both its
state of incorporation and the location of its principal place of business. Carolina Cas. Ins. Co. v.

Ins. Co. of N. Am., 595 F.2d 128, 130 n.1 (3d Cir. 1979); Poling v. K. Hovnanian Enters., 99 F.

Supp. 2d 502, 515 (D.N.J. 2000).

       In the matter before the Court, Plaintiff argues that remand is necessary because complete

diversity does not exist among the parties. It is undisputed that Plaintiff Kendall Morrison is a

citizen of New Jersey. Although the parties agree that Spirit Airlines is incorporated in Delaware,

Plaintiff argues that Spirit Airlines’ principal place of business is in New Jersey due to its

substantial connections to the state. Based on this, Plaintiff argues that Spirit Airlines is also a

citizen of New Jersey. However, a corporation’s principal place of business is not determined by

the corporation’s “substantial connections” to the state. Rather, the term “principal place of

business” in Section 1332(c)(1) “refers to the place where [a] corporation's high level officers

direct, control, and coordinate the corporation's activities[,]” often described as a corporation's

“nerve center.” Hertz Corp. v. Friend, 559 U.S. 77, 80-81 (2010). In Hertz, the Supreme Court

explains that the nerve center “should normally be the place where the corporation maintains its

headquarters[.]” Id. at 93. It is not necessarily the place where a corporation's operations or sales

are principally carried out, however. Indeed, even “if the bulk of a company's business activities

visible to the public take place in New Jersey,” if that company's “top officers direct those

activities just across the river in New York, the ‘principal place of business’ is New York.” Id. at

96.

       Defendant has established that Spirit Airlines’ principal place of business is located in

Miramar, Florida. In her sworn declaration, Meisha Coulter, Spirit Airlines’ Senior Director and

Legal Counsel, states that Spirit Airlines is incorporated in the state of Delaware, a fact which

Plaintiff does not dispute. (Coulter Declaration, ¶ 5.) Ms. Coulter further states that Spirit
Airlines’ principal place of business is in Miramar, Florida. (Id.) Spirit Airlines’ corporate

headquarters is located at 2800 Executive Way, Miramar, Florida, and its executive officers who

are responsible for “directing, controlling, and coordinating Spirit Airlines’ corporate policy,

activities and operations” maintain offices and carry out their duties at the corporate

headquarters. (Id. at ¶ 7-8.) Moreover, the “corporate departments that direct, control, and

coordinate Spirit Airlines’ major corporate functions” are based at the corporate headquarters in

Miramar, Florida. Based on this, Defendant has clearly established that Spirit Airlines’ “nerve

center” is located at headquarters in Miramar, Florida, and consequently, Spirit Airlines’

principal place of business is located in Florida. Thus, the Court finds that complete diversity

exists among the parties.

       Plaintiff next contends that the amount in controversy does not exceed $75,000. Diversity

jurisdiction requires an amount in controversy exceeding $75,000. 28 U.S.C. 1332(a). Where,

as in this case, the dispute over subject matter jurisdiction also concerns the amount in

controversy, the Third Circuit applies the “legal certainty” test established by the Supreme Court

in St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283 (1938). See Federico v. Home

Depot, 507 F.3d 188, 197 (3d Cir. 2007). Under the Red Cab test, the case must be dismissed or

remanded “only if ‘from the face of the pleadings, it is apparent, to a legal certainty, that the

plaintiff cannot recover the amount claimed, or if, from the proofs, the court is satisfied to a like

certainty that the plaintiff never was entitled to recover that amount.’” Id. (quoting Red Cab,

303 U.S. at 289.) While Defendants indeed bear the burden of demonstrating that there is

subject matter jurisdiction, doing so does not require them to make an affirmative showing that

Plaintiff is more likely than not entitled to more than $75,000 in damages. There is a significant

difference between a standard requiring a removing defendant to prove the value of plaintiff's
claim and a standard requiring the defendant to demonstrate that recovering over $75,000 is not

foreclosed by the allegations of the complaint. The difference is highlighted by the Third Circuit

in Federico:

               Under Red Cab, a case must be dismissed or remanded if it appears
               to a legal certainty that the plaintiff cannot recover more than the
               jurisdictional amount of $75,000. The rule does not require the
               removing defendant to prove to a legal certainty the plaintiff can
               recover $75,000 – a substantially different standard. This reading
               of the legal certainty test is supported by Meritcare, Bloom,
               Packard, and Nelson. None of these cases require the defendant to
               prove the jurisdictional amount to a legal certainty in order to
               remain in federal court.
Federico, 507 F.3d at 195 (quoting Valley v. State Farm Fire and Cas. Ins. Co., 504 F.Supp.2d 1,

3-4 (E.D.Pa. 2006)) (emphasis in quotation). While Federico noted that in some cases, a

defendant seeking removal would indeed have to meet the more onerous burden of proving that

the plaintiff can recover the jurisdictional amount, that standard applies only where the complaint

specifically avers that the amount in controversy is less than the jurisdictional minimum. Id. at

196-97. In the instant case, Plaintiff's Complaint does not specifically allege an amount in

controversy; rather, a demand is made for an unspecified amount of damages, attorney's fees, and

costs of suit. Thus, pursuant to Frederico, the Red Cab standard governs. Id. at 197. “[T]he

case must be remanded if it appears to a legal certainty that the plaintiff cannot recover the

jurisdictional amount.” Id. Further, “the challenger to subject matter jurisdiction ha[s] to prove,

to a legal certainty, that the amount in controversy could not exceed the statutory threshold.” Id.

at 195 (emphasis in original).

       In Plaintiff’s reply brief, Plaintiff merely states that Morrison “does not demand damages

in excess of $75,000” but fails to establish that the amount in controversy could not exceed the

statutory threshold required to establish diversity jurisdiction. Based on this, the Court finds that

Plaintiff fails to prove, to a legal certainty, that the amount in controversy could not exceed
$75,000. The Court further notes that, at the time of removal, it appears that the amount in

controversy exceeded the jurisdictional amount. Although Plaintiff’s Complaint failed to include

an assessment of damages, the Complaint claims that Plaintiff “sustained serious and permanent

injuries,” “suffered and will in the future suffer great pain,” “has and will in the future be

required to expend large sums of money for the cure and treatment of her injuries,” and “has

been and will in the future be unable to pursue her normal daily activities as before.” (Compl. ¶¶

4, 8, 11.) Additionally, in Plaintiff’s Notice of Claim sent to the Port Authority of New York and

New Jersey, Plaintiff estimates damages to be $500,000, an amount which is significantly higher

than that which is required to establish diversity jurisdiction under 28 U.S.C. § 1332(a)(1). Thus,

not only does Plaintiff fail to meet its burden in successfully challenging subject matter

jurisdiction, but the Court is satisfied that, based on the pleadings, the amount in controversy

requirement is met.

       Thus, for the foregoing reasons, this Court finds that diversity jurisdiction exists,

pursuant to 28 U.S.C. § 1332(a)(1).

       Accordingly, IT IS on this 17th day of December, 2019,

       ORDERED that Plaintiff’s motion to remand [ECF 5] be and hereby is DENIED.


                                                                   s/ Stanley R. Chesler
                                                               STANLEY R. CHESLER
                                                               United States District Judge
